The provision of the final judgment of divorce "directing payments of money for the support of the plaintiff" (Civ. Pr. Act, § 1159) should be stricken out, the plaintiff having remarried, but without prejudice to the right of the plaintiff to seek relief under the provisions of the contract of December 12, 1925. We express no opinion as to her right to support under such contract.
The order should be modified in accordance with this opinion and as so modified affirmed, without costs.
POUND, Ch. J., CRANE, LEHMAN, KELLOGG, O'BRIEN, HUBBS and CROUCH, JJ., concur.
Ordered accordingly. *Page 434